Citation Nr: 1530866	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  15-08 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable disability rating for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant



INTRODUCTION

The Veteran had active service in the United States Army from June 2006 to October 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating action issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record shows that this matter is not ready for appellate disposition because of an outstanding hearing request by the Veteran.

In her August 2013 substantive appeal, the Veteran requested an in-person hearing before a Veterans Law Judge (VLJ) sitting in Washington, D.C..  See VA Form 9, dated August 11, 2013.  It appears that since then she has withdrawn that request and indicated that she desires a videoconference hearing before a VLJ at the local RO.  See VA Form 9, dated February 14, 2014.  A complete and thorough review of the file indicates that she has not otherwise withdrawn this most recent request for a hearing and to date, has not been scheduled for any hearing before the Board.  Therefore, the appeal must be remanded so that the Veteran can be scheduled for a Board hearing as requested.  38 C.F.R. § 20.704 (2014).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing.  Notify her of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2014).  A copy of the notice of that hearing should be placed in the record.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


